McDONALD, J.,
concurring.
I agree with the analysis and conclusions drawn in the majority opinion. I write only to add what I believe is a necessary clarification of the relationship of the State Open Meetings Act, Maryland Code, State Government Article (“SG”), § 10-501 et seq., to this case.
The threshold for the application of the State Open Meetings Act to a particular situation depends on affirmative answers to three questions:
1— Is the entity a “public body” as defined by the Act? See SG § 10-502(h). The Board of Appeals fits that definition.
2— If so, is the public body engaged in a “function” covered by the Act? The answer, in this case, is yes. See SG § 10-503(b).
3— If so, is the gathering a “meeting” as defined by the Act — i.e., the convening of a quorum for the consideration or transaction of public business. SG § 10-502(g) (definition of “meet”). Although there is no prior case of which I am aware that analyzes the Act’s definition of “meeting” in relation to site visits, I will assume that a site visit attended by a quorum of the Board of Appeals — as in this case — is a “meeting” for purposes of the Act.
If the Act applies, the meeting must be open — i.e., accessible by the public — unless one of the 14 specific exceptions to the open meeting requirement pertains and is properly invoked by the public body. SG § 10-508. (There apparently has been no contention that any exception to the openness *632requirement applied to these circumstances). In addition, the entity must comply with the Act’s requirements concerning notice of meetings, preparation and maintenance of minutes, procedures for closing parts of meetings, and other matters.
Sometimes, however, another law may separately impose an open meetings requirement on a public body. Such is the case in this matter, as carefully outlined in the majority opinion, for Article 66B, § 4.07, the Charles County Code, and the Board’s own rules require open meetings. When another law imposes “more stringent” requirements — ie., requires greater openness — the Open Meetings Act defers to that law. SG § 10-504. In my view, other open meetings provisions applicable to the site visit in this case impose “more stringent” requirements related to the issues in this case and, accordingly, our opinion properly focuses on those requirements and does not fully analyze application of the Open Meetings Act here.